                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARIO TORRES,                                 Case No. 19-cv-06885-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                         Re: Dkt. No. 2
                                  10       SCOTT KERNAN,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a former California prisoner and parolee, filed a pro se petition for a writ

                                  14   of habeas corpus pursuant to 28 U.S.C. § 2254. His parole violation finding occurred in

                                  15   Contra Costa County, which is in this district, so venue is proper here. See 28 U.S.C. §

                                  16   2241(d). He has also filed a motion to proceed in forma pauperis

                                  17                                         BACKGROUND

                                  18          Petitioner was released from custody from state prison on November 14, 2018.

                                  19   Case No. 19-6885, Docket No. 1 at 12. Petitioner filed a habeas petition regarding that

                                  20   conviction that was denied on the merits on March 8, 2019. See Torres v. Hatton, Case

                                  21   No. 17-cv-4332 PJH. With respect to that prior conviction from Case No. 17-4332,

                                  22   petitioner pleaded guilty to several counts and was sentenced to six years. Case No. 17-

                                  23   4332, Docket No. 35 at 159-65.1 On the written waiver and plea form signed by

                                  24   petitioner, he initialed the statement indicating that he understood that his prison

                                  25   sentence would be followed by being on parole or post release community supervision.

                                  26   Case No. 17-4332, Docket No. 1-7 at 14, 16. During the plea allocution, the trial judge

                                  27
                                       1
                                  28    A court may take judicial notice of public records. Lee v. City of Los Angeles, 250 F.3d
                                       668, 689 (9th Cir. 2001).
                                   1   indicated that if convicted of a serious violent felony, petitioner would be placed on parole

                                   2   when his sentence was completed and be required to follow certain terms and conditions.

                                   3   Case No. 17-4332, Docket No. 35 at 164. The prosecutor had previously indicated that

                                   4   the state term would be six years with 85% percent to be served because it was a violent

                                   5   felony. Id. at 156.

                                   6          On November 9, 2018, several days before petitioner was released from custody,

                                   7   he was provided a notice and conditions of his parole. Case No. 19-6885, Docket No. 1

                                   8   at 22-24. Petitioner refused to sign the notice and conditions. Id. at 22-24. On January

                                   9   17, 2019, petitioner was arrested for violating the conditions of parole. Id. at 12, 16. On

                                  10   February 28, 2019, petitioner was found to have violated parole for failing to report to the

                                  11   parole office and sentenced to 180 days. Id. at 48.

                                  12                                             DISCUSSION
Northern District of California
 United States District Court




                                  13          STANDARD OF REVIEW
                                  14          This court may entertain a petition for writ of habeas corpus “in behalf of a person

                                  15   in custody pursuant to the judgment of a State court only on the ground that he is in

                                  16   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  17   § 2254(a); Rose v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet

                                  18   heightened pleading requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An

                                  19   application for a federal writ of habeas corpus filed by a prisoner who is in state custody

                                  20   pursuant to a judgment of a state court must “specify all the grounds for relief available to

                                  21   the petitioner ... [and] state the facts supporting each ground.” Rule 2(c) of the Rules

                                  22   Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’ pleading is not sufficient, for the

                                  23   petition is expected to state facts that point to a ‘real possibility of constitutional error.’”

                                  24   Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d 688, 689 (1st Cir.

                                  25   1970)).

                                  26          LEGAL CLAIMS
                                  27          As grounds for federal habeas relief petitioner argues that his parole violation is

                                  28   invalid because he was not on parole. Case No. 19-6885, Docket No. 1 at 8. Moreover,
                                                                                        2
                                   1   he would like this court to acknowledge that he was not on parole. Id. Petitioner

                                   2   specifically argues he was not on parole because he refused to sign the parole papers

                                   3   when he was released from prison. Id. at 12, 17. He contends that the parole papers

                                   4   were a contract and were not binding because he did not sign them. Id. at 17. He

                                   5   alleges that he was arrested in retaliation for refusing to sign the documents. Id.

                                   6          Assuming that petitioner has presented a cognizable claim, he is still not entitled to

                                   7   relief. Petitioner presented this claim to the California state courts. The Superior Court

                                   8   for Contra Costa County issued a reasoned opinion and the California Supreme Court

                                   9   denied his petition without comment or citation. Id. at 47; California Supreme Court Case

                                  10   No. S257313. The superior court stated:

                                  11                 Parole is not a contract that requires a prisoner’s consent.
                                                     Rather, it is a mandatory part of his or her state prison
                                  12                 sentence. (Pen. Code § 3000, [“A sentence resulting in
Northern District of California
 United States District Court




                                                     imprisonment in the state prison pursuant to Section 1168 or
                                  13                 1170 shall include a period of parole supervision or postrelease
                                                     community supervision,”].) Petitioner’s argument that he never
                                  14                 agreed to be placed on parole lacks merit as his consent or
                                                     agreement is irrelevant. Parole supervision is mandated under
                                  15                 California law as part of his state prison sentence. Petitioner
                                                     was advised of the term of parole supervision during his
                                  16                 sentencing hearing…
                                  17   Case No. 19-6885, Docket No. 1 at 8.

                                  18          The state courts found that pursuant to California law parole was a mandatory part

                                  19   of petitioner’s sentence and did not require his consent or signature. As noted by the

                                  20   state court and above, petitioner was notified of the parole requirement when he pled

                                  21   guilty and he acknowledged it. Petitioner was also aware that he would be subject to

                                  22   parole conditions when he was released from prison but chose not to sign the document

                                  23   and more importantly chose not to abide by the conditions. Petitioner has presented a

                                  24   state law claim that has already been ruled on by the state courts and this court cannot

                                  25   overrule those decisions. Federal habeas relief is not available for an alleged state law

                                  26   error. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (a federal habeas court cannot

                                  27   reexamine a state court's interpretation and application of state law).

                                  28
                                                                                    3
                                   1                                          CONCLUSION

                                   2          1.     The motion to proceed in forma pauperis (Docket No. 2) is GRANTED.

                                   3          2.     The petition is DISMISSED for the reasons set forth above. Because

                                   4   reasonable jurists would not find the result here debatable, a certificate of appealability

                                   5   (“COA”) is DENIED. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000) (standard for

                                   6   COA). The clerk shall close this case.

                                   7          IT IS SO ORDERED.

                                   8   Dated: January 22, 2020

                                   9

                                  10                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  11                                                            United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     4
